             1

             2                                                                               FILED
                                                                                  CLERK, U.S. DISTRICT COURT
             3

             4
                                                                                       :OCt 2 3 2018
             5                                                                   CENTRAL DIST ICT F CALIFORNIA
                                                                                 gy       ~~ (,.~ _ DEPUTY
                                                                                             j

             6

             7

             8
                                               UNITED STATES DISTRICT COURT
             9
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
            to
            11
                 TRIGG LABORATORIES,INC., a Nevada CASE NO.: 2:18-cv-00024 SVW(FFM)
            12
                 COI'pOIdtlOri,
,~          13
'mo o                             Plaintiff,                     HON.STEPHEN V. WILSON
:o~~ 14
i m ¢~
  ~ U ~N°
:a'~        15          V.                                       [PRO
                                                                    y~,~B~]CONSENT DECREE
~ ~ ~o
+ 3¢~
            16
~ ~a
                 WSM INVESTMENT LLC dba TOPCO
~0          17
                 SALES dba WSM SALES LLC, a Delaware
            18   limited liability company;IDEAL
            19
                 RESOURCES,INC., a California
                 corporation; LOVER HEALTH SCIENCE
            20   AND TECHNOLOGY CO., LTD., a
            21   Chinese entity; and DOES 1 through 10,
            22
                              Defendants.
            23

            24

            25         The Court, having read and considered the Joint Stipulation re Proposed Consent
            26   Decree that has been executed on behalf ofPlaintiff Trigg Laboratories, Inc.("Plaintiff'
            27   or "Trigg"), on the one hand and WSM Investments LLC dba Topco Sales dba WSM
            28   Sales LLC("WSM"),Ideal Resources, Inc.("Ideal"), Loverhealth Science and



                                                             1
                 [PROPOSED]CONSENT DECREE
         1    Technology Co., Ltd.("Lover Health")(collectively referred to herein as "Defendants")
        2     on the other hand, and good cause appearing therefore, hereby:
        3           ORDERS that this Consent Decree shall be and is hereby entered as follows:
        4           1.      This Court has jurisdiction over the parties to this action and over the subj
        5     matter hereof pursuant to 15 U.S.C. §§ 1051-1127; 28 U.S.C. §§ 1331, 1338; 15 U.S.C.
        6     §§ 1114 and 1125; and 28 U.S.C. §1367(a). Service ofprocess was properly made
        7     against Defendants.
        s           2.      Plaintiff is the owner ofthe trademarks registered on the Principal Register
        9    ofthe USPTO, all of which are valid and some are incontestable pursuant to 15
       10    U.S.C. § 1065 (the"WET MARKS")as set forth in E~ibit A. Triggs rights to the WE
       11    Marks are valid, subsisting and in full force and effect.
       12           3.      Plaintiff has expended considerable resources over the last twenty-five
.~   13      years, developing, formulating, packaging, and selling premium healthcare products,
. o 14
'°~
:o~~
> w¢;~       including personal lubricants, intimacy products, and toys, under its numerous federally
> g~,~
;~
 ..~,~N 15   registered WETS trademarks, and enforcing its intellectual property rights to the WET
s ~~~
3 3x"16      MARKS.
> os
       1~           4.      Plaintiff alleged that Defendants willfully manufactured, advertised, and
       18    sold products bearing the infringing marks"Wet" and "Vulcan Wet" as trademarks in
       19    association with the personal lubricant products and toys manufactured and sold by
       20    Defendants ("Infringing Wet Trademarks"), which infringe Plaintiffs intellectual
       21    property rights in the WET MARKS.
       22           5.      Defendants and their agents, servants, employees and all persons in active
       23    concert and participation with them who receive actual notice ofthe injunction are here
       24    ~ restrained and enjoined from:
       25                a. Infringing Plaintiff's trademarks, either directly or contributorily, in any
       26                   manner, including generally, but not limited to making, producing,
       27                   distributing, advertising, selling, offering for sale, any products bearing
       28                   marks or designations that are confusingly similar to Triggs WET MARKS,




             [PROPOSED]CONSENT DECREE
            1                 including the Infringing Wet Trademarks or any source indicator that uses
            2                 the term "WET"in any way, and specifically:
            3              b. Engaging in any conduct that tends falsely to represent that, mislead or
            4                 deceive purchasers, the Defendants' customers and/or members ofthe public
            5                 to believe, the actions ofthe Defendants, the products sold by Defendants,
            6                 the Defendants are connected with Plaintiff, are sponsored, approved or
                              licensed by Plaintiffs, or are affiliated with Plaintiffs; and,
            8              c. Affixing, applying, annexing or using in connection with the importation,
            9                 manufacture, distribution, advertising, selling, offering for sale, or other use
           to                 of any goods or services, a false description or misrepresentation expressly
           11                 concerning any of Trigg s products.
           12         6.      Each side shall bear its own fees and costs of suit.
~   9
           13         7.      This Consent Decree shall be deemed to have been served upon Defendants
:3 ' 0
   °o~,~
     ~ 14 ~ at the time of its execution by the Court.
   w¢;~
    ~U ~
;a..~~N 15            8.      The Court finds there is no just reason for delay in entering this Consent
33 3¢~.
   °~~~
   ~ 0 16       Decree and, pursuant to Rule 54(a)ofthe Federal Rules of Civil Procedure, the Court
7~ o `~

           17
                directs immediate entry of this Consent Decree against Defendants.
           18

           19                                    [Intentionally Left Blank]
           20

           21

           22

           23

           24

           25

           26

           27

           28



                                                               1
                [PROPOSED]CONSENT DECREE
              1         9.      The Court shall retain jurisdiction ofthis action to entertain such further
              2   proceedings and to enter such further orders as may be necessary or appropriate to
              3   implement and enforce the provisions of this Consent Decree.
              4

              5   DATED:       id/y31~~'
              6                                                     H .STEP l~ .WILSON
                                                                    Judge, United States District Court for
                                                                    the Central District of California
              8

              9   Presented by:
             10   Milord &Associates,P.C.
             11
                        ~~~~
             12   By:
                        Milord A. Keshishian
             13
L .-.
                        Attorneys for Plaintiff
  _o,~ 14
~'~                     TRIGG LABORATORIES,INC.
> ~<;
  ~ J ~ 15
~ 0. ai ri
`~ y ~o

r3
 _ ~ "16
 ~
                  Brad Snyder Es
j O `,

             17
                  By:
             18         Brad S yder, s .
             19         Attorney for Defendants WSM INVESTMENTS
                        LLC dba TOPCO SALES dba WSM SALES LLC;
             20
                        IDEAL RESOURCES,INC.; LOVERHEALTH
             21         SCIENCE AND TECHNOLOGY CO., LTD.
             22

             23

             24

             25

             26

             27

             28



                                                                1
                  [PROPOSED]CONSENT DECREE
EXHIBIT A
EXHIBIT A
                                EXHIBIT A
          TRIGG LABORATORIES,INC.'S SAMPLE WET TRADEMARKS
   TRADEMARK          REG.     REG.DATE                  CLASS/GOODS
                       NO.
WET                 4913417   January 25,     IOC 003, massage oils; massage gels
                              2016             not for medical purposes; essential oils
                                              for personal use; aroma therapy
                                              products, namely, scented oils and
                                              lotions used to produce aromas when
                                              heated; bath products, namely, oil,
                                              creams, and lotions; body creams and
                                              oils; body lotions; shave gels, foams,
                                              creams and lotions; but specifically
                                              excluding hair care products.
                                              IC 005, personal lubricants, namely,
                                              gels,jellies, oils and lotions for use as
                                              personal lubricant, silicone-based
                                              personal lubricants, oil-based personal
                                              lubricants, water-based personal
                                              lubricants and personal lubricants
                                              enriched with vitamins and herbal and
                                              other plant-derived treatments;
                                              intimacy gels for use as personal
                                              lubricants and sexual arousal aids;
                                              vaginal moisturizers; topical
                                              preparations, namely, sprays, gels and
                                              creams for enhancing sexual arousal.

WET FLJN FLAVORS   2035955    February 4,     IC 003, body lotions for adult use
                              1997            only.
                              Incontestable
WET PLATINUM       2201884    November 3,     IC 003, massage gels
                              1998
                              Incontestable
  ~                2668557    December 31,    IC 005, personal lubricants
                              2002
      ~                       Incontestable
INTTIMO BY WET     3114763    Jul 11, 2006    IC 003, Massa e oils; essential oils for
                         Incontestable   personal use; aroma therapy products,
                                         namely, scented oils and lotions used
                                         to produce aromas when heated, bath
                                         products namely, oil, creams, lotions,
                                         namely, body creams, and oils; and
                                         body lotions; and cosmetics *but
                                         specifically excluding: medicated and
                                         non-medicated intimate hygiene
                                         washes, medicated and non-medicated
                                         pre-moistened wipes, medicated and
                                         non-medicated pre-moistened
                                         towelettes and medicated and non-
                                         medicated re-moistened tissues *.
WET NATURALS   4060242   November 22,    IC 003, Massage gels; body lotions
                         2011            and gels for massage.
                         Incontestable
                                         IC 0005,Personal lubricant, namely,
                                         gels, oils and lotions for use as
                                         personal lubricant, Silicone-based
                                         personal lubricants, oil-based personal
                                         lubricants, water-based personal
                                         lubricants and personal lubricants
                                         enriched with vitamins and herbal and
                                         other plant-derived treatments;
                                         intimacy gels and lotions for use as
                                         personal lubricant, namely, for
                                         lubricating during intimate physical
                                         contact.
WET TOGETHER   3926160   March 1, 2011   IC 003, Massage oils, lotions and gels;
                         Incontestable   but specifically excluding hair
                                         conditioner and other hair care
                                         products.

                                         IC 005, personal lubricants, namely,
                                         gels, oils and lotions for use as
                                         personal lubricant, silicone-based
                                         personal lubricants, oil-based personal
                                         lubricants, water-based personal
                                         lubricants and personal lubricants
                                         enriched with vitamins and herbal and
                                         other plant-derived treatments;
                                         intimacy gels for use as personal
                                         lubricants and sexual arousal aides;
                                         vaginal moisturizers; topical
                                         preparations, namely, sprays, gels and
                                         creams for enhancin sexual arousal.
  ~~L~'~       4012848   August 16,      IC 003, Massage oils and gels;
~
~~~                      2011            essential oils for personal use; aroma
     ~~                  Incontestable   therapy products, namely, scented oils
                                         and lotions used to produce aromas
                                         when heated; bath products, namely,
                                         oil, creams, and lotions; body creams
                                         and oils; body lotions; but specifically
                                         excluding hair care products.

                                          IC 005, personal lubricants, namely,
                                          gels, oils and lotions for use as
                                          personal lubricant, silicone-based
                                          personal lubricants, oil-based personal
                                          lubricants, water-based personal
                                          lubricants and personal lubricants
                                          enriched with vitamins and herbal and
                                          other plant-derived treatments;
                                          intimacy gels for use as personal
                                          lubricants and sexual arousal aides;
                                          vaginal moisturizers; topical
                                         preparations, namely, sprays, gels and
                                         creams for enhancin sexual arousal.
WET TOGETHER   3938575   March 29,       IC 005, pleasure and intimacy gels for
ULTIMATE                 2011            use as personal lubricants and sexual
                         Incontestable   arousal aides; topical preparations,
                                         namely, gels and creams for enhancing
                                         sexual arousal and/or delaying orgasm
                                         and/or rolon in sexual stimulation.
WET ECSTASY    3999343   July 19, 20ll   IC 005, personal lubricants, namely,
                         Incontestable   gels, oils and lotions for use as
                                         personal lubricant, silicone-based
                                         personal lubricants, oil-based personal
                                         lubricants, water-based personal
                                         lubricants and ersonal lubricants
                                         enriched with vitamins and herbal and
                                         other plant-derived treatments;
                                         pleasure and intimacy gels for use as
                                         personal lubricants and sexual arousal
                                         aides; vaginal moisturizers; topical
                                         preparations, namely, sprays, gels and
                                         creams for enhancing sexual arousal
                                         and/or delaying orgasm and/or
                                           rolon in sexual stimulation.
WET SYNERGY   3955084   May 3, 2011     IC 005, personal lubricants, namely,
                        Incontestable    gels, oils and lotions for use as
                                         personal lubricant, silicone-based
                                         personal lubricants, oil-based personal
                                         lubricants, water-based personal
                                         lubricants and personal lubricants
                                        enriched with vitamins and herbal and
                                        other plant-derived treatments; vaginal
                                         moisturizers; topical preparations,
                                        namely, sprays, gels and creams for
                                        enhancin sexual arousal.
WET DEFEND    4543770   June 3, 2014    IC 005, personal lubricants, namely,
                                        gels, oils and lotions for use as
                                        personal lubricant, medicated
                                        lubricants containing microbicide,
                                        silicone-based personal lubricants, oil-
                                        based personal lubricants, water-based
                                        personal lubricants and personal
                                        lubricants enriched with vitamins and
                                        herbal and other plant-derived
                                        treatments; va final moisturizers.
WET WOW       4329285   Apri130, 2013   IC 005, pleasure and intimacy gels for
                                        use as sexual arousal aids; topical
                                        preparations, namely, gels and creams
                                        for use as clitoral stimulants; topical
                                        preparations, namely, gels and creams
                                        for enhancing sexual arousal and/or
                                        delaying orgasm and/or prolonging
                                        sexual stimulation.
WET GELLEE    4474794   January 28,     IC 005, personal sexual lubricants,
                        2014            water-based sexual lubricants, water-
                                        based flavored sexual lubricants,
                                        sexual lubricants in a gelatinous or
                                       'ell -like formulation.
               4474820   January 28,   IC 003, Massage oils; massage gels
  4                      2014           not for medical purposes; essential oils
   ,r~1,;,,~                           for personal use; aroma therapy
 ~~
 ~,
    ~~`~~                               products, namely, scented oils and
                                       lotions used to produce aromas when
                                       heated; bath products, narriely, oil,
                                       creams, and lotions; body creams and
                                       oils; body lotions; shave gels, foams,
                                       creams and lotions; but specifically
                                       excluding hair care products

                                       IC 005, personal lubricants, namely,
                                       gels,jellies, oils and lotions for use as
                                       personal lubricant, silicone-based
                                       personal lubricants, oil-based personal
                                       lubricants, water-based personal
                                       lubricants and personal lubricants
                                       enriched with vitamins and herbal and
                                       other plant-derived treatments;
                                       intimacy gels for use as personal
                                       lubricants and sexual arousal aids;
                                       vaginal moisturizers; topical
                                       preparations, namely, sprays, gels and
                                       creams for enhancin sexual arousal.
WET NURU       4590037   August 19,    IC 003, Massage gels not for medical
                         2014           u oses; massa e lotions and oils.
